DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 04/28/2021 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “impeller casing having a radial discharge nozzle and an axial port” of the nacelle of the aircraft in claim 1, the “camber line that creates a positive aerodynamic camber” in claim 2, the “reflexed camber line” in claim 3, the “rudder” in claim 9, the “aircraft ordnance” in claim 12, and the “gyroscopes located at an outwardmost location of the wings” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
a.	the aircraft having nacelles that includes an impeller casing having a radial discharge nozzle and an axial intake port as described in the specification.  
b.	the aircraft having an airfoil that is both a cambered airfoil and a reflexed airfoil
c.	the aircraft having nacelles which includes removable cowlings
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "122" and "124" have both been used to designate axial casting 122 (on the left side of vanes 126) in FIG. 4. It appears that reference number 122 should be 124, and reference numeral 124 should be 122 ( per the specification and FIG. 3. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
As an examiner’s note regarding the drawings, the features of the self-contained assembly as seen in FIGS. 1-4 and 8, are not the same as the features of the aircraft as seen in FIGS. 5-7. For example, the nacelle assembly, the wings, the airfoil of the wings in FIGS. 1-4 are clearly different from the nacelle assemblies, wings and airfoils in FIGS. 5-7. Furthermore, the aircrafts as seen in FIGS. 5-7 are not all identical and appear to be distinct from one another. 
Specification
6.	The disclosure is objected to because of the following informalities: 
a.	p. 4, ln. 13: the term “fa” should be rewritten as --fan--.
Appropriate correction is required.
7.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on p. 2 of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
8.	Claims 2-15 objected to because of the following informalities:  
a.	Claims 2-15 and 19-20: a comma should be placed after each claim number. For example, “The aircraft of claim 1, wherein”.
b.	Claim 11, line: the term “landing gear” should be rewritten as --a landing gear--.
Appropriate correction is required.
c.	Claim 17, line 1: the term “altitude” should be rewritten as --the altitude--.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1 recites the limitation “the centralized intake port” in line 8. There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 14, lines 1-2, recites the limitation “the nacelles are fastened via fasteners so as to not impede rotation of the nacelles” which renders the claim vague and indefinite, since it unclear as to exactly what the nacelles are fastened to. Claim 1 as currently recited, requires the nacelles to be merely rotatably relative to the wing and does not actively claim the nacelles being attached to a wing. Further, as currently recited, it appears that the nacelles are fastened together which also raises the question of how exactly are fastened nacelles rotatable relative to a single wing, and how exactly are nacelles that are fastened together via fasteners, also claimed as not impeding rotation when it appears that fastened nacelles would impede rotation of fastened nacelles. As best understood, the nacelles are fastened to wings of the aircrafts. 
13.	Claim 18, lines 1-2, recites the limitation “a self-contained wing, fan and nacelle assembly comprising a wing; and a nacelle” which renders the claim uncertain, since it is unclear whether the self-contained wing and nacelle assembly are the same as or different from the wing and nacelle positively recited in lines 2 and 3, respectively. As it is currently recited, it appears that the claimed invention is drawn a self-contained wing, a fan as well as a nacelle assembly. As best understood, a self-contained assembly comprises the wing, fan and nacelle. 
14.	Claims 19 and 20, each, recite “The aircraft” in line 1 which renders the claim vague and indefinite, since the aircraft is not claimed invention nor is the aircraft being actively or functionally claimed. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.



Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.	Claim(s) 1, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (US 2021/0316852 A1).
17.	Regarding Claim 1, Gonzalez discloses an aircraft (para. [0063]; aircraft 200 as seen in FIG. 2A) comprising:
	a wing (para. [0064]; wings 214); and 
5nacelles (paras. [0057]-[0058]; nacelles 100 as seen in FIGS. 1A, 1C-1I and 2A positioned a port end and a starboard end of the aircraft (200), each nacelle (100) comprising: 
an impeller casing (119) having a radial discharge nozzle (106) and an axial intake port (128); and 
an impeller (118) housed within the impeller casing (119), said impeller (118) comprising blades or vanes (blades or vanes 120 as seen in FIG. 1B); 
wherein operation of the impeller creates a flow path for a fluid wherein: 
10the fluid enters the nacelle via the centralized intake port in a substantially axial direction; 
the fluid accelerates due to a centrifugal force caused by rotation of the blades or vanes; and 
the fluid exits the nacelle via the discharge nozzle in a substantially radial 15direction oriented approximately ninety degrees from the substantially axial direction (paras. [0058]-[0061] and [0083]; in operation impeller 118, driven by a motor and drive shaft 124, impeller 118 creates a flow path as seen in FIG. 1D for fluid 132 to enter the nacelle 100 via intake port 128 in a substantially axial direction 134 that is parallel to the rotation axis 126 as seen in FIGS. 1E-1D, thus causing fluid 132 to accelerate and form an output flow 117 by rotation of blades or vanes 120 of impeller 118, and subsequently the fluid 132 exits the nacelle about direction 136 in a radial direction oriented 900 from the axial direction, furthermore centrifugal fans by definition operate in a manner such that fluid enters an intake/inlet, the fluid being accelerated by a centrifugal force caused by rotation of blades/vanes and the fluid being displaced/discharged radially (typically by 90o) relative to the intake/inlet); and 
wherein the nacelles is rotatable with respect to the wing from a lift position with the discharge nozzle configured to discharge the fluid downward to a thrust position with the discharge nozzle configured to discharge the fluid aftward (paras. [0063] and [0074]; nacelles 100 being rotatable with respect to wings 214 from a lift position as seen in FIG. 2A such that the discharge nozzle 106 is oriented in a downward direction 203C and thus discharging fluid 108 downwardly and to a thrust position with the discharge nozzle is oriented in an aftward direction 204 to discharge fluid 108 aftward as seen in FIG. 2B and 5B).
18.	Regarding Claim 16, Gonzalez discloses a method of providing lift and/or thrust for an aircraft comprising (Abstract and FIGS. 1A-2B and 5B-7) comprising:
	utilizing nacelles (100) at a port end and a starboard end of wings (214) of the aircraft (200), each nacelle 30comprising a centrifugal fan (para. [0057]; centrifugal fan 104)  comprising a casing (119) and rotors (118) housed within the casing (119): powering the rotors with a motor (paras. [0058]-[0059]; powering rotors 118 via respective shafts and motors as seen in FIG. 1B): 17UTILITY PATENT APPLICATIONDocket No. P13393US01 allowing fluid to enter the nacelle in a substantially axial direction through a centralized intake port locating on a sidewall of the casing (paras. [0059]-[0061] and [0083]; fluid 132 entering nacelle 100 in a substantially axial direction 134 through a centralized intake port 128 located on a sidewall of casing 119 as seen in FIGS. 1D-1E) ; accelerating the fluid with a centrifugal force caused by rotation of the rotors (fluids are by definition accelerated via a centrifugal force caused by rotation of rotors of a centrifugal fan, see para. [0059]); and discharging the fluid (132) through an outlet (106) formed in a circumferential wall of the impeller 5casing (circumferential wall of impeller casing 119 as seen in FIGS. 1C-1E) in a substantially radial direction oriented approximately ninety degrees (direction 134 relative to direction 136 as seen in FIG. 1D) from the substantially axial direction (134).
19.	Regarding Claim 18, Gonzalez disclose a self-contained wing (wing 214 as seen in FIGS. 2A-2B), a fan (fan 104 as seen in FIGS. 1A-2B), and nacelle assembly (100) comprising:
	a wing (214); and
	a nacelle (100) integrated (para. [0061]) at an end of the wing (214), the nacelle (100) comprising: 
a radial casing having a discharge nozzle (radial casing which includes a discharge nozzle 106 as seen in FIG. 1A); 
15an axial casing (119) coupled to the radial casing having a centralized intake port (128); and 
an impeller (118) comprising blades or vanes (120), said impeller (118) enclosed within the radial casing (119) and the axial casing (FIG. 1A); 
wherein: 
the discharge nozzle (106) is configured to discharge fluid in a substantially radial 20direction; the centralized intake port is configured to intake fluid in a substantially axial direction (paras. [0058]-[0061] and [0083]; discharge nozzle 106 configured to discharge incoming fluid 132 in an axial direction 134 into a radial direction 136 as seen in FIG. 1D); 
the radial direction (136) is substantially perpendicular (FIG. 1D) to the axial direction (134); and 
the nacelle is rotatable with respect to the wing from a lift position wherein the 25discharge nozzle is configured to discharge said fluid downward to a thrust position wherein the discharge nozzle is configured to discharge said fluid aftward (paras. [0063] and [0074]; nacelles 100 being rotatable with respect to wings 214 from a lift position as seen in FIG. 2A such that the discharge nozzle 106 is oriented in a downward direction 203C and thus discharging fluid 108 downwardly and to a thrust position with the discharge nozzle is oriented in an aftward direction 204 to discharge fluid 108 aftward as seen in FIG. 2B and 5B).
20.	Regarding Claim 19, Gonzalez discloses the aircraft of claim 18, wherein the radial casing and the axial casing are fully integrated into a singular component (the casings of centrifugal fan 104 of nacelle 100 are fully integrated into a single component as seen in FIG. 1A-2A). 





Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	Claim(s) 2-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 2021/0316852 A1).
23.	Regarding Claim 2, Gonzalez discloses the aircraft of claim 1, wherein the wing is an airfoil defined by a trailing edge, a leading edge a chord joining the leading edge and the trailing edge of the airfoil, and a camber line that creates a positive aerodynamic camber (wings 214 as seen in FIGS. 2A-4B by definition are airfoils defined by a trailing edge, leading edge a chord joining the leading and the trailing edge of the airfoil and a camber line, since for an airfoil with a symmetric airfoil (such as the symmetric airfoils of wings 214), the camber line is equal to the chord line).
	Gonzalez is silent regarding a camber line that creates a positive aerodynamic center.
	The examiner takes Official Notice such that airfoils with camber lines that creates a positive aerodynamic center are well-known in the art. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as the examiner takes Official Notice that airfoils with camber lines that creates a positive aerodynamic camber is well-known in the art. In doing so, an aircraft benefits from having wings with cambered airfoils that can provide lift at a zero angle of attack, even if the angle of attack of the aircraft remains unchanged.
24.	Regarding Claim 3, modified Gonzalez discloses the aircraft of claim 2.
	Modified Gonzalez is silent regarding a reflexed camber line.
The examiner takes Official Notice such that airfoils with camber lines that are reflexed camber line are well-known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as the examiner takes Official Notice that airfoils with camber lines that reflexed camber lines is well-known in the art. In doing so, an aircrafts benefits from having wings with reflexed airfoils that can provide optimal lift/drag ratios at operational lift coefficients and therefore improving the performance of the aircraft. 
25.	Regarding Claim 4, modified Gonzalez discloses the aircraft of claim 2, wherein the aircraft comprises at least two wings extending symmetrically outward from a fuselage of the aircraft toward the port end and the starboard end (wings 214 extending symmetrically from fuselage 210 toward port and starboard ends of aircraft 200 as seen in FIG. 2A).
26.	Regarding Claim 5, modified Gonzales discloses the aircraft of claim 4.
	Modified Gonzalez is silent regarding ailerons located near the trailing end. 
	The examiner takes Official Notice that wings having ailerons located near the trailing end of the wing is well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that wings as the examiner takes Official Notice comprising ailerons located near the trailing end is well known in the art, for the predictable advantage of providing an aircraft with aerodynamic control means to adjust and control the aircrafts flight attitude. 
27.	Regarding Claim 6, modified Gonzalez discloses the aircraft of claim 4, further comprising a tailplane attached to the aircraft at an aftmost location of the fuselage for horizontally stabilizing the aircraft (a tailplane as seen in FIG. 2A located at an aftmost location of fuselage 210 for performing the function of horizontally stabilizing the aircraft 200).
28.	Regarding Claim 7, modified Gonzalez discloses the aircraft of claim 6, wherein the tailplane comprises at least fin (at least one fin of the tail plane as seen in FIG. 2A). 
29.	Regarding Claim 8, modified Gonzalez discloses the aircraft of claim 7.
	Modified Gonzalez is silent regarding an elevator.
	The examiner takes Official Notice that fins with elevators are well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that fin as the examiner takes Official Notice comprises an elevator, for the predictable advantage of providing an aircraft with aerodynamic control means to adjust and control the aircrafts flight attitude.
30.	Regarding Claim 9, modified Gonzalez discloses the aircraft of claim 7. 
	Modified Gonzalez is silent regarding a rudder.
	The examiner takes official Notice that fins with rudders are well-known are well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that fin as the examiner takes Official Notice comprises a rudder, for the predictable advantage of providing an aircraft with aerodynamic control means to adjust and control the aircrafts flight attitude.
31.	Regarding Claim 10, modified Gonzales discloses the aircraft of claim 4, further comprising a cockpit with transparent windows for visibility, said cockpit located adjacent at a nose positioned at a foremost location of the fuselage (a cockpit with a transparent window for visibility as seen in the foremost location of aircraft 200, and a nose portion at the leading portion of the fuselage 210 as seen in FIG. 2A). 
32.	Regarding Claim 11, modified Gonzalez discloses the aircraft of claim 4.
	Modified Gonzalez is silent regarding a landing gear and wheels.
	The examiner takes official notice that a landing gear located an undercarriage of the fuselage with wheels is well-known in the art. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that the aircraft as the examiner takes Official Notice comprises a landing gear at an undercarriage of the fuselage, said landing configured to facilitate take and landing, for the predictable advantage of providing an aircraft with conventional means to perform take-off and landing from the ground. 
33.	Regarding Claim 12, modified Gonzalez discloses the aircraft of claim 4.
	Modified Gonzalez silent regarding ordnance. 
	The examiner takes Official Notice that aircrafts equipped with ordnance is well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that the aircraft as the examiner takes Official Notice comprises aircraft ordnance, for the predictable advantage of providing an aircraft with combat means for enhancing the capabilities of an aircraft. 
34.	Regarding Claim 14, Gonzalez discloses the aircraft of claim 1, wherein the nacelles are fastened via connectors so as to not impede rotation of the nacelles (paras. [0063], [0074] and [0081]; nacelles 100 movably fastened to wings 214 via fastening mechanism 125 which comprises a connecter as seen in FIGS. 1C, 1E and 2A to not impede rotation of the nacelles as seen in FIGS. 2A-2B).
Gonzalez is silent regarding fasteners. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention as substitution of functional equivalent to substitute the connector as taught by Gonzalez with a connection mechanism such as a fastener, since a simple substitution for a known element would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1730, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for doing so is to provide a mechanically simple, conventional and securable fastening means for safely and rigidly coupling the nacelles to the aircraft.  
35.	Regarding Claim 15, Gonzalez discloses the aircraft of claim 1.
Gonzalez is silent regarding a RC model plane.
	The examiner takes Official Notice that aircrafts that remote control model planes are well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that aircraft as the examiner takes Official Notice is a remote control plane, for the predictable advantage of allowing an aircraft to be autonomously controlled and guided during covert operations in hostile territories.

36.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 2021/0316852 A1), in view of Hull et al. (US 3312386 A), hereinafter “Hull”.
37.	Regarding Claim 13, Gonzalez discloses the aircraft of claim 1.
	Gonzalez is silent regarding a removable cowing. 
	Hull discloses a centrifugal fan (Hull c. 1, ln. 9-10 and ln. 37-39 and FIGS. 1-2) comprising a removable cowling of an impeller casing (13) such that the blades or vanes can be access without having to remove any other surface of the impeller casing (c. 2, ln. 13-18, c. 3, ln. 60-68; removable cowling 14 which includes parts 14A/14B such that blades or vanes 21 can be accessed without requiring to remove any other portion of the impeller casing 13 as seen in FIGS. 1-4)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Gonzalez to use the arrangement of Hull, as a known arrangement of a removable cowling for the purpose of providing the nacelle with removable means such that internal components of a nacelle can be easily and effectively accessed, inspected, repaired and replaced as intended by a user of the aircraft. 

38.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 2021/0316852 A1), in view of Apkarian (US 2017/0233069 A1). 
39.	Regarding Claim 17, Gonzalez discloses the method of claim 16. 
	Gonzalez is silent regarding gyroscopes located an outward most location the wings.
	Apkarian discloses an aerial vehicle (Apkarian Abstract and FIG. 1) comprising sensing altitude of the aircraft with gyroscopes located at on outward most location of the wing (para. [0077]; sensing an altitude of the aircraft 100 with gyroscopic sensor 180 of controller 160 located on an outward most location of wing 104).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Gonzalez to use the method of Apkarian, as a known method of sensing an altitude of a flying aircraft using a gyroscope located on a wing for the purpose of providing the aircraft with the capability of determining the angular orientation of the wings (Apkarian para. [0077]).


40.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 2021/0316852 A1), in view of Sharifzadeh (US 2022/0169379 A1).
41.	Regarding Claim 20, Gonzalez discloses the aircraft of claim 18.
	Gonzalez is silent regarding fastening the casings via fasteners. 
	Sharifzadeh discloses a centrifugal fan of a VTOL aircraft (Sharifzadeh Abstract and FIGS. 1 and 3A) comprising of a plurality of casings fastened together via fasteners (para. [0030]; casings 301, 302 and 303 fastened via fasteners 310/311).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of the Gonzalez to use the arrangement of Sharifzadeh, as a known arrangement of casings fastened via fasteners for the purpose of providing a nacelle assembly with conventional fastening means to safely and securely fasten the various components of the nacelle assembly in an effective and efficient manner. 












Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Frederick (US 2774554 A), Cottrell (US 2019/0382110 A1), Gorninga et al. (US 2018/0044013 A1), Groninga et al. (US 2018/0044012 A1), Stone (US 2020/0385104 A1), Bucheru (US 2020/0207468 A1) and Greenberg et al. (Us 2020/0307767 A1) discloses aircrafts with centrifugal fans. 
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
/Richard Green/Primary Examiner, Art Unit 3647